number release date id office uilc cca-111910-08 ----------- from -------------------------- sent date to -------------------- cc -------------------------------------------------- subject credit elect ----------- ----------------------------------------------------was asked to respond to your question below regarding a hardship refund of a credit-elect sec_6513 specifically provides that that if any overpayment of income_tax is claimed as a credit against estimated_tax for the succeeding taxable_year such amount shall be considered as a payment of the income_tax for the succeeding taxable_year whether or not claimed as a credit on the return of estimated_tax for such succeeding taxable_year and no claim for credit or refund shall be allowed for the taxable_year in which the overpayment arises as you provided in your memorandum the service has issued several administrative rulings that conclude that a taxpayer's election to credit an overpayment of income_tax against the estimated_tax for the succeeding taxable_year is binding and irrevocable see eg rev_rul while gcm provides that the commissioner may allow amended elections in appropriate cases the gcm was specifically written in response to a proposed policy statement by the service which would only allow individual taxpayers to amend such an election the gcm added that the exclusion of corporations by the proposed policy statement is a reasonable classification after this gcm the service issued policy statement p-2-88 this policy statement specifically provides that a taxpayer who wishes to change such an election in order to have the overpayment refunded may do so only upon showing that the taxpayer would suffer undue financial hardship more importantly the policy statement provides that refunds in such cases will be limited to individual taxpayers in addition irm credit elect provides that if a taxpayer requests permission to change a credit elect to a refund interest is not allowed on the refund see policy statement p-2-88 for the circumstances in which the credit elect can be reversed there is no authority that extends the financial hardship exception in policy statement p-2-88 to corporate taxpayers while you cite field_service_advisory fsa date in your memorandum for the authority that the financial hardship exception extends to corporations the fsa is distinguishable from the facts at issue because it deals with an overpayment of employment_taxes by a corporation as stated in the fsa sec_6513 specifically applies only to income taxes furthermore there is no indication in the discussion under irm credit elect problems that its discussion of the financial hardship exception expands policy statement p-2-88 to include non- individual taxpayers given the facts provided in your draft opinion we conclude that since the corporate taxpayer reported an income_tax overpayment and elected to credit this overpayment to the following taxable_year the taxpayer cannot reverse the election and request a refund for the overpayment in the prior taxable_year if you have any further questions please do not hesitate to contact me thanks ------------ --- -------
